DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a liquid nitrogen supply unit for supplying liquid nitrogen so that the specimen mounted on the specimen tray unit is immersed, and a driving unit for moving the specimen tray unit or the blade unit in a direction parallel to the first surface” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-5 are allowable based upon their dependency thereof claim 1.
With regards to the method claim 6
The prior art does not disclose or suggest the method claimed “a specimen cooling step of immersing the specimen adhered to the specimen tray unit in liquid nitrogen; a specimen pre-collection step of moving a blade unit to the first surface of the specimen tray unit on which the specimen is adhered in order to make one end of the blade unit in contact with or inserted into the specimen” in combination with the remaining claimed elements as set forth in claim 6.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franjic CA 2937046 A1 discloses a method for preparing thin layers from liquid samples is disclosed. Such thin layers can be useful when analyzing samples with probes whose penetration length in these samples is short. The method consists of squeezing a certain amount of a liquid sample between two approximately flat and parallel surfaces separated by a small distance then cooling down the liquid sample until it freezes in a way that the frozen sample adheres only to one of these two flat surfaces. Removing the non-adhered flat surface leaves the frozen sample layer with the thickness approximately equal to the initial distance between the two parallel surfaces, however is silent on a liquid nitrogen supply unit for supplying liquid nitrogen so that the specimen mounted on the specimen tray unit is immersed, and a driving unit for moving the specimen tray unit or the blade unit in a direction parallel to the first surface or the method of a specimen cooling step of immersing the specimen adhered to the specimen tray unit in liquid nitrogen; a specimen pre-collection step of moving a blade unit to the first surface of the specimen tray unit on which the specimen is adhered in order to make one end of the blade unit in contact with or inserted into the specimen.
Fijita et al. PG. Pub. No.: US 2009/0205959 A1 discloses a technique for automating the operation to peel off and remove a lid seal part adhered and fixed to the , however is silent on a liquid nitrogen supply unit for supplying liquid nitrogen so that the specimen mounted on the specimen tray unit is immersed, and a driving unit for moving the specimen tray unit or the blade unit in a direction parallel to the first surface or the method of a specimen cooling step of immersing the specimen adhered to the specimen tray unit in liquid nitrogen; a specimen pre-collection step of moving a blade unit to the first surface of the specimen tray unit on which the specimen is adhered in order to make one end of the blade unit in contact with or inserted into the specimen.
JP 4311702 B2 discloses a method of separating the bonded substrates into two, for example, a method in which both substrates are pulled in opposite directions so that a force is applied in a direction perpendicular to the bonded surfaces, or parallel to the bonded surfaces A method of applying shear stress (for example, a method of moving both substrates in opposite directions within a plane parallel to the bonding surface, a method of rotating both substrates in opposite directions so as to apply a , however is silent on a liquid nitrogen supply unit for supplying liquid nitrogen so that the specimen mounted on the specimen tray unit is immersed, and a driving unit for moving the specimen tray unit or the blade unit in a direction parallel to the first surface or the method of a specimen cooling step of immersing the specimen adhered to the specimen tray unit in liquid nitrogen; a specimen pre-collection step of moving a blade unit to the first surface of the specimen tray unit on which the specimen is adhered in order to make one end of the blade unit in contact with or inserted into the specimen.
Marou et al. PG. Pub. No.: US 2007/0045118 A1 discloses a sample separation instrument used in a sample separation apparatus which includes: holding means for holding a first medium supporter which supports a first medium; and driving means for moving fixing means or the holding means in a direction parallel or perpendicular to a plane whose sides extend in the first direction and in the second directions. The sample separation instrument includes an insulator for storing a second medium which allows a , however is silent on a liquid nitrogen supply unit for supplying liquid nitrogen so that the specimen mounted on the specimen tray unit is immersed, and a driving unit for moving the specimen tray unit or the blade unit in a direction parallel to the first surface or the method of a specimen cooling step of immersing the specimen adhered to the specimen tray unit in liquid nitrogen; a specimen pre-collection step of moving a blade unit to the first surface of the specimen tray unit on which the specimen is adhered in order to make one end of the blade unit in contact with or inserted into the specimen.
Ueda et al. US PATENT No.: US 5,755,919 discloses a system which enables a film, e.g. a photosensitive material film, to be continuously laminated on and delaminated from a surface of a substrate, e.g. a hologram original plate, and allows duplication to be continuously effected. The system includes a film supply part (32) for supplying a film (1), a film laminating part (37) for continuously laminating the supplied film (1) on a film laminating substrate (35), a film delaminating part (37') for continuously delaminating the film from the substrate (35), and a film take-up part (43) for taking up , however is silent on a liquid nitrogen supply unit for supplying liquid nitrogen so that the specimen mounted on the specimen tray unit is immersed, and a driving unit for moving the specimen tray unit or the blade unit in a direction parallel to the first surface or the method of a specimen cooling step of immersing the specimen adhered to the specimen tray unit in liquid nitrogen; a specimen pre-collection step of moving a blade unit to the first surface of the specimen tray unit on which the specimen is adhered in order to make one end of the blade unit in contact with or inserted into the specimen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852